DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-12 are pending and under consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 22, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to under 37 CFR 1.83(a) because:
i) lines in Figure 7 cannot be distinguished from each other because they are all grey;
ii) the line annotations in Figure 44 are illegible. 
 Any structural detail that is essential for a proper understanding of the disclosed invention should be shown in the drawing. MPEP § 608.02(d). Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the 
The drawings are objected to because it is not clear what parts claims 41 and 42 contain. Specifically, Figure 41A has a part labeled (a), whereas Figure 41B has two parts labeled (b) and (c), while the brief description of drawings for this figure lists parts A, B and C. Figure 42A has part (a), while Figure 42B has part (b) which has two panels.  Therefore it is not clear which are the real labels for the drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to because claim 43 shows nucleic acid sequences longer than 10 nucleotides without corresponding SEQ ID NOS either in the figure or in the Brief Description of Drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Sequence Rules Compliance
This application contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2). However, this application fails to comply with the requirements of 37 C.F.R. §§ 1.821-1.825 for the reason(s) set forth on the attached Notice To Comply With Requirements For Patent Applications Containing Nucleotide Sequence And/Or Amino Acid Sequence Disclosures. Applicant must comply with the requirements of the sequence rules (37 CFR 1.821 - 1.825) before the application can be examined under 35 U.S.C. §§ 131 and 132.APPLICANT IS GIVEN time of response to this office action WITHIN WHICH TO COMPLY WITH THE SEQUENCE RULES, 37 C.F.R. §§ 1.821-1.825. Failure to comply with these requirements will result in ABANDONMENT of the application under 37 C.F.R. § 1.821(g). Extensions of time may be obtained by filing a petition accompanied by the extension fee under the provisions of 37 C.F.R. § 1.136. In no case may an applicant extend the period for response beyond the six month statutory period. Direct the response to the undersigned. Applicant is requested to return a copy of the attached Notice to Comply with the response.
Specifically, Fig. 43 contains nucleic acid sequences longer than 10 nucleotides without identifying SEQ ID NOs either in the drawing or in its brief description. If these sequences are already present in the sequence listing on record, Applicant needs to amend either Figure 43 or its brief description to incorporate the SEQ ID NOs. If these sequences are not present in the sequence listing on record, Applicant needs to submit a new sequence listing incorporating these sequences and amend either Figure 43 or its brief description to incorporate SEQ ID NOs.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1-4 are indefinite in claim 1. Claim 1 provides for the use of the value of expression of at least one gene, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Claims 1-4 are rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966)
Claim 2 provides for the use of the value of expression of four genes, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Claims 2 is rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966)
Claim 3 provides for the use of the value of expression of four genes, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Claim 3 is rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966)
Claim 4 provides for the use of the value of expression of four genes, but, since the claim does not set forth any steps involved in the method/process, it is unclear what method/process applicant is intending to encompass. A claim is indefinite where it merely recites a use without any active, positive steps delimiting how this use is actually practiced. Claims 4 is rejected under 35 U.S.C. 101  because the claimed recitation of a use, without setting forth any steps involved in the process, results in an improper definition of a process, i.e., results in a claim which is not a proper process claim under 35 U.S.C. 101. See for example Ex parte Dunki, 153 USPQ 678 (Bd. App. 1967) and Clinical Products, Ltd. v. Brenner, 255 F. Supp. 131, 149 USPQ 475 (D.D.C. 1966)
Claims 1-4 are indefinite in claim 1. Claim 1 is indefinite over the recitation of “…one gene selected from the group comprising….”. It is not clear whether Applicant attempted to claim a Markush group. If so, the limitation should read “…selected from the group consisting of…”.
Claim 3 is indefinite over the recitation of “…the expression of the four genes corresponds respectively to the value of the mRNA of each one”. It is not clear what this limitation means, specifically, it is not clear what “value of the mRNA” means, therefore the claim does not have clear metes and bounds.
Claim 4 is indefinite over the recitation of “…the expression of the four genes corresponds respectively to the value of the mRNA of each one”. It is not clear what this limitation means, specifically, it is not clear what “value of the mRNA” means, therefore the claim does not have clear metes and bounds.
The term "good prognosis" in claim 4 is a relative term which renders the claim indefinite.  The term "good prognosis" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
The term "good distant relapse free survival or overall survival" in claim 4 is a relative term which renders the claim indefinite.  The terms "good distant relapse free survival" and “good overall survival” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim 4 is indefinite over the recitation of “…predictor for a patient is strictly less than 0.51”. It is not clear what “strictly less” means.
The term "poor prognosis" in claim 4 is a relative term which renders the claim indefinite.  The term "poor prognosis" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "short distant relapse free survival or overall survival" in claim 4 is a relative term which renders the claim indefinite.  The terms "short distant relapse free survival" and “short overall survival” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
  Claims 5-11 are indefinite in claim 5. Claim 5 is indefinite over the recitation of “…one gene selected from the group comprising….”. It is not clear whether Applicant attempted to claim a Markush group. If so, the limitation should read “…selected from the group consisting of…”.
Regarding claim 7, the phrase "in particular" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 is indefinite over the recitation of “…predictor for a patient is strictly less than 0.51”. It is not clear what “strictly less” means.
The term "poor prognosis" in claim 11 is a relative term which renders the claim indefinite.  The term "poor prognosis" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
The term "good prognosis" in claim 11 is a relative term which renders the claim indefinite.  The term "good prognosis" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
Claim Rejections - 35 USC § 101
28.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


29.	Claims 5-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Step 1: YES. The claims recite a process involving determination of the expression level of one or four genes, therefore the claims are directed to a process, which is a statutory category. 
Step 2A: YES. The claims recite prognosing distant relapse-free survival or overall survival based on the value of gene expression of one or four genes. Therefore the claims are directed to a judicial exception of a naturally-occurring correlation between expression value of one, two, three or four genes and the survival of a triple negative breast cancer (TNBC) patient. 
Step 2B: NO. The additional elements recited in the claims do not amount to significantly more than the judicial exception. The only step of determination of the expression value of one, or two, three or four genes  is recited at a high level of generality such that it amounts to insignificant presolution activity, e.g., a mere data gathering step necessary to use the correlation. Determining expression value of a gene (or genes) merely instructs a practitioner to use any detection technique for gene expression determination. Claim 7 recites techniques to be used for gene expression determination, however, these techniques were well-understood, routine, and conventional data gathering activities engaged in by scientists prior to applicant’s invention for the purpose of determination of gene expression values. Claim 8 recites determining gene expression values in a tumor biopsy sample, which was again well-understood, routine and conventional in the art at the time of the invention.
As to limitations of claims 10 and 11, which recite calculating a genomic predictor based on the gene expression values of four genes, these claims recite an abstract idea based on the analysis below.
Claims 10 and 11 recite the following limitation:”comprising the determination of a genomic predictor according to formula: 
Genomic predictor=0.288*GBP1 expression+0.392*CXCL13 expression-1.027*HLF expression-1.726*SULT1E1 expression”. 
This limitation has a broadest reasonable interpretation that requires performing an arithmetic calculation involving multiplication, addition and subtraction in order to obtain genomic predictor, and then using this predictor to identify prognosis for the patient, with a predictor value of > 0.51 indicating good prognosis and a value less than 0.51 indicating poor prognosis. This limitation therefore recites a mathematical calculation. The grouping of “mathematical concepts” in the 2019 PEG includes “mathematical calculations” as an exemplar of an abstract idea. 2019 PEG Section I, 84 Fed. Reg. at 52. Thus, this limitation falls into the “mathematical concept” grouping of abstract ideas. In addition, this type of simple arithmetic calculation (division) can be practically performed in the human mind, and is in fact performed in the human mind on a daily basis, for instance by school-aged children studying mathematics. Note that even if most humans would use a physical aid (e.g., pen and paper, a slide rule, or a calculator) to help them complete the recited calculation, the use of such physical aid does not negate the mental nature of this limitation. Thus, this limitation also falls into the “mental process” groupings of abstract ideas. Accordingly, this limitation recites an additional judicial exception (an abstract idea that falls within the mathematical concept and mental process groupings in the 2019 PEG).
This judicial exception is not integrated into a practical application because there are no additional steps which amount to significantly more than the judicial exception. 
In conclusion, claims 5-11 are not patent-eligible under 35 U.S.C. 101.
30.	Claim 12 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more. 
Step 1: YES. The claim recites a kit comprising primers (= oligonucleotides) and other oligonucleotides, a reverse transcriptase, a polymerase and buffer solutions, therefore the claim are directed to a product, which is a statutory category. 
Step 2A: YES. The claims recite a kit comprising several components. Under the broadest reasonable interpretation, a kit contains each component separately, and the claim does not require a composition, combining the different components. The claimed nucleic acids (primers for different genes and unspecified oligonucleotides) are not significantly different from their naturally-occurring counterparts. Under the holding of Myriad, this isolated but otherwise unchanged nucleic acids are not eligible because they are not different enough from what exists in nature and thus are a “product of nature” judicial exception. 
	The claim is directed to unspecified reverse transcriptase and a polymerase, both of which are also products of nature, since the claim does not provide any structural characteristics which would distinguish the polymerases from their naturally-occurring counterparts.
Step 2B: NO. The claim does not include any additional features that could add significantly more to the exception.
In conclusion, the claim is not patent-eligible under 35 U.S.C. 101.
Claim Rejections - 35 USC § 102
31.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
32.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


33.	Claims 1 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lehmann et al. (PLOS ONE, vol. 11(6): e0157368, pp. 1-22, June 16, 2016; cited in the IDS).
	Regarding claims 1 and 5, Lehmann et al. teach determination of CXCL13 gene expression in tumor biopsy samples of triple negative breast cancer patients (page 3, paragraphs 4-6; page 4-5; page 6, first paragraph; Fig. 1; page 7, second paragraph; page 8, first paragraph).
34.	No references were found teaching or suggesting claims 2-4 and 6-12, but they are rejected for reasons given above. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA E STRZELECKA whose telephone number is (571)272-0789.  The examiner can normally be reached on M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Benzion can be reached on 571-272-0782.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERESA E STRZELECKA/Primary Examiner, Art Unit 1637                                                                                                                                                                                                        February 4, 2021